Citation Nr: 1141535	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  09-07 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a bilateral foot disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served in the United States Marine Corps from December 1972 to December 1976.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA), Boston, Massachusetts, Regional Office (RO), which denied service connection for a bilateral foot condition.  The appellant was notified of that action and he has appealed to the Board for review.  

In September 2009, the appellant testified before a Decision Review Officer (DRO) at the RO.  Further, in November 2010, he provided testimony before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  Transcripts of both hearings were prepared and have been included in the claims folder for review.  

The Board notes that the appellant also perfected an appeal for an increased rating claim for his service-connected ichthyosis disability.  See August 2002 Statement of the Case; October 2002 "Appeal to the Board of Veterans' Appeals," VA Form 9.  Subsequently, in an August 2003 rating decision, the RO granted an increased rating of 30 percent disabling (the highest possible rating for such disability), effective November 30, 2001, (the date of the appellant's claim for benefits).  Although a higher rating could be assigned pursuant to the rating criteria used to rate this disability, prior to the grant, the appellant informed the VA that he would be satisfied with the assignment of a 30 percent disability rating for his ichthyosis.  Because such a rating was assigned, and in essence since the appellant tacitly withdrew his appeal with the awarding of the 30 percent rating, the issue of entitlement to an increased rating claim for his service-connected ichthyosis is no longer on appeal, and shall not be discussed in this action. 

Following a review of the appellant's claims folder, the Board concluded that additional development of the claim was necessary.  Hence, in March 2011, the claim was remanded to the RO via the Appeals Management Center (AMC), in Washington, DC, for the purpose of obtaining additional medical documents and having the appellant examined by a medical professional for the purpose of determining the etiology of the claimed foot disability.  The claim has since been returned to the Board for review.  

Upon reviewing the development that has occurred since March 2011, the Board finds there has been substantial compliance with its remand instructions.  The Board notes that the United States Court of Appeals for Veterans Claims, hereinafter the Court, has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The record indicates that the appellant underwent a VA examination of the feet in which an etiological opinion concerning the claimed disorder was provided.  Moreover, an attempt was made by the AMC to obtain missing private medical records.  The AMC subsequently issued a Supplemental Statement of the Case (SSOC) after reviewing the results of the information obtained.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its March 2011 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2011). 


FINDINGS OF FACT

1.  While on active duty, the appellant was treated for an ingrown toenail of the left great toe and a "stubbing" of the same toe.  He also received treatment for the twisting of the left ankle.  

2.  The service medical treatment records are negative for any complaints of or treatment for a bilateral foot disability.  

3.  Although the appellant has been diagnosed as suffering from the residuals of fractures of the sesamoids of both feet along with pain and discomfort of the feet, competent medical evidence etiologically linking the appellant's current bilateral foot disability with his military service has not been presented.  


CONCLUSION OF LAW

The appellant's bilateral foot disability was not incurred in or aggravated by his active service or due to in-service trauma, and it is unrelated to any service-connected disability.  38 U.S.C.A. §§ 1110, 1131; 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has come before the VA asking that service connection be granted for a disability of both feet.  As noted above, the appellant had service in the Marine Corps.  He has reported that while in basic training, his feet would throb and swell.  He testified before the Board that after being transferred to Okinawa, his feet continued to swell and cause him pain.  Moreover, after he was transferred back to CONUS to the Portsmouth Naval Shipyard, he performed standing guard duty for long periods of time.  As a result of this duty, his feet would hurt, they would swell, and he would ice the feet down for relief.  The appellant has also stated, in his testimony before the DRO, that after every physical event he participated therein, his feet would just cause him discomfort and pain.  After he left the Marine Corps, the appellant has claimed that he treated himself for the condition until he went to a podiatrist who found that there was structural damage in the bones of the feet.  He underwent surgery on both feet, and shortly after that, he applied for VA compensation benefits.  He has maintained that the pain, swelling, and discomfort that he experienced while on active duty were prodromas of the condition he now suffers therefrom.  As such, he believes that VA compensation benefits should be granted to him.  

The Board has thoroughly reviewed all the evidence in the service member's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the service member or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The service member should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant). 

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006). 

In March 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) appellant status; 2) existence of a disability; (3) a connection between the appellant's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service- connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

VA satisfied its duty to notify by means of a letter sent to the appellant in March 2008 from the agency of original jurisdiction (AOJ).  This letter informed the appellant of what evidence was required to substantiate the claim for service connection and of his, and VA's, respective duties for obtaining evidence.  The appellant was also asked to submit evidence and/or information in his possession to the AOJ.  Additionally, the appellant was provided with Dingess notice via the March 2008 letter that was sent to him by the RO.  Because this notice was provided, the Board finds no prejudice to the appellant in further proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby). 

Additionally, VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010).  Such an examination was accomplished in April 2011, and the results from that examination have been included in the claims folder for review.  The opinion involved a review of the claims folder and the appellant's available service medical treatment records.  Moreover, the examiner was able to talk with and examine the appellant prior to annotating his findings with respect to the appellant's feet.  The opinion that was provided was supported by sufficient rationale.  Therefore, the Board finds that the examiner's opinion is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claim. 

Moreover, the appellant was given the opportunity to present evidence and testimony before the RO and the Board.  The appellant availed himself of this opportunity and provided testimony before the undersigned Veterans Law Judge and a hearing officer at the RO.  During both hearings, the appellant described the symptoms and manifestations produced by his purported foot condition and the problems and symptoms he continued to endure after he left the Marine Corps.  He also, in the hearing before the Board, spoke about the surgery he had on both feet in the mid 2000s and other fellow Marines who also had feet problems while on active duty.  Additionally, the appellant was given notice that the VA would help him obtain evidence but that it was up to the appellant to inform the VA of that evidence.  During the course of this appeal, the appellant has proffered documents and statements in support of his claim.  It seems clear that the VA has given the appellant every opportunity to express his opinions with respect to the issue now before the Board and the VA has obtained all known documents that would substantiate the appellant's assertions. 

Accordingly, the Board finds that the essential fairness was maintained in this case as the claimant has demonstrated actual knowledge of the evidence, which was needed to establish the claim, and since VA has obtained all relevant evidence.  The claimant demonstrated an understanding of the evidence required to substantiate the claim for service connection.  In sum, the claimant was provided the information necessary such that any defective predecisional notice error was rendered non-prejudicial in terms of the essential fairness of the adjudication.  Thus, the Board finds that although there may be a VCAA deficiency (and this has not been claimed either by the appellant or his representative), the evidence of record is sufficient to rebut this presumption of prejudice as the record shows that this error was not prejudicial to the claimant and the essential fairness of the adjudication process in this case was preserved. 

As there is no indication that any failure on the part of VA to provide additional notice of assistance reasonably affects the outcome of this case, the Board finds that such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  As such, the appellant's procedural rights have not been abridged, and the Board will proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

Service connection may be established for a current disability in several ways including on a direct basis.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2011).  Direct service connection may be established for a current disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (2011).  Establishing direct service connection for a disability which has not been clearly shown in service requires evidence sufficient to show (1) the existence of a current disability; (2) the existence of a disease or injury in service; and, (3) a relationship or connection between the current disability and a disease contracted or an injury sustained during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(d) (2011); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). 

In addition, a disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2011).  The Court has held that when aggravation of a service member's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service-connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995). 

Moreover, service connection connotes many factors, but basically, it means that the facts, as shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309, 314 (1993). 

As reported above, the appellant has asserted that he began experiencing pain, swelling, and discomfort in both feet while he was on active duty.  Nevertheless, a review of the appellant's service medical records indicates that he was seen for treatment of an ingrown toenail of the left foot.  They also show treatment for a left ankle sprain.  They do not, however, show or suggest that the appellant was seen for complaints involving one or both feet.  Moreover, while the voluminous amount of service medical treatment records indicate that the appellant sought treatment for various maladies, those same records are negative for any foot complaints made by the appellant when he was been seen for other disorders/disabilities/conditions.  The Board further notes that the appellant's end-of-enlistment physical is negative for any complaints or findings suggestive of a bilateral foot disability.  

The appellant was released from active duty in 1976.  The post-service medical records do not show complaints involving the feet until 2002.  At that time, the appellant began seeing a medical doctor who eventually excised the lateral sesamoid from both feet.  The private medical records further show that the appellant was seen by a podiatric surgeon in 2009 for foot pain and discomfort.  

The Board would note that the VA attempted to obtain treatment records for the appellant generated by Dr. W. Perlick, of Quincy, Massachusetts.  The AMC sent a letter to the appellant in March 2011 and asked for additional assistance from the appellant with respect to obtaining Doctor Perlick's records.  The record shows that the appellant failed to respond to the AMC's request for assistance and as such, those records are not contained in the claims folder.  The duty to assist an appellant is not a one-way street, and it is the conclusion of the Board that the appellant has not fulfilled his duty to cooperate in this matter.  If an appellant wishes help, he cannot passively wait for it in those circumstances where his own actions are essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  

As reported above, the appellant saw a private podiatrist in November 2009.  During that office visit, the appellant told the doctor that he injured his feet when exiting a truck while on active duty.  The appellant asked the doctor as to whether there was a relationship between the purported inservice injury and the appellant's current foot symptoms and manifestations.  The podiatrist wrote the following:

While the stated injury did occur many years ago it is not beyond the realm of possibility that there could be a relationship between the stated injury and his current symptoms (emphasis added).

The examiner did not review the appellant's service medical records which do not show the purported injury.  Moreover, the examiner qualified his opinion with the terms "possible" and "could".  In other words, he was equivocal in his opinion.  

Also contained in the claims folder are the appellant's treatment records from the VA.  Most importantly to this claim is the podiatry evaluation that was accomplished in April 2011.  Prior to the examination, the appellant told the podiatrist that his feet caused him pain while he was in boot camp and when he had twice jumped from a truck and a ledge.  The appellant admitted however that he had never sought formal treatment, other than asking a corpsman for advice, for the pain and the complained of symptoms.  The appellant then told the examiner that he had seen a doctor for his feet during the 70's and 80's, and then remembered seeing the medical doctor in the 2000's who had operated on both feet.  When asked about the symptoms he was experiencing, the appellant stated that he had pain and that his feet bothered him after standing for an extended period of time.  He reported that the use of orthotics helped him cope with any problems he might have with his feet.  A further examination of both feet was accomplished by podiatrist.  He then offered an opinion concerning the etiology of the current disability; that opinion read as follows:

After reviewing the medical record and examining the veteran, in my opinion, there is just not enough documentation to relate this problem with his military experience.  All documentation I can find is after the year 2000.  I can not find any evidence in the record to confirm the possibility of injury to his sesamoids.  His medical records from 2002 (approx) when he had his sesamoids removed states that they were either fractured or bipartite.  Bipartite sesamoids can appear to be fractures some of the time.  These bones were obviously tender enough for this veteran to want to have surgery.  It is difficult to say this is specifically related to an incident 30 years earlier when he jumped out of a truck for which I can find no records and no treatment history for thirty years.  If this was really a fracture from 1970's, it would seem to me likely that it would have been painful enough to have done some treatment on this sooner than after the year 2000. . . .

The Board notes that in addition to the above discussed medical records and the testimony twice provided by the appellant concerning his disability, the appellant has also submitted "buddy" statements from Marines who served with the appellant.  In those statements, the individuals both stated that when they served with the appellant, they remember him complaining about his feet aching and hurting.  They insinuated that the normal duties the appellant performed caused him pain.  However, neither Marine wrote that the appellant was seen by a medical care provider for the feet nor did they say that the appellant had been diagnosed with a particular disability affecting the feet.  There is no additional positive or negative evidence contained in the claims folder.  

The Board must weigh the credibility and probative value of any available medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a service member's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the service member for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.  Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion.  The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion. 

In this instance, there are two medical opinions concerning the assertions made by the appellant.  The Board notes that the opinion provided by the VA examiner in April 2011 indicated that the examiner had reviewed the complete claims folder including the statements provided by the service member.  In providing his opinion, the medical doctor was not equivocal, vague, or ambiguous with his opinion that the appellant's current bilateral foot disability was not related to service or any incidents therein.  The VA examiner reviewed in detail the pertinent medical records, discussed the salient facts, and provided complete rationale for all conclusions presented, as noted in the discussion above. 

With respect to the private doctor's opinion, it is pointed out that the examiner merely said that is was possible that the current disorder was related to the appellant's military service.  The examiner did not provide a discussion of the salient facts nor has there been provided any type of rationale that would corroborate the doctor's, or the appellant's, assertions.  The Board finds that the generalized statement provided by the private examiner is too general in nature to provide, alone, the necessary evidence to show that the appellant now has a diagnosed condition that resulted from his military service and an undocumented injury many years ago.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998). 

Accordingly, the Board attaches the most significant probative value to the VA opinion as it appears to be well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the service member.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.). 

The Board would further address the statements made by the appellant and his two friends.  The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements. 

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  Thus, the appellant's lay testimony regarding varicose vein symptomatology in service represented competent evidence. 

Also, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient is an issue of fact. 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994), supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr. 

The Board does not doubt the credibility of the appellant in reporting that he now suffers from a bilateral foot disability that he believes began in or was caused by his military service.  The Board further believes the "buddy" statements provided by the appellant's two Marine friends.  Yet, the appellant's credibility with respect to his reports of chronicity of symptoms is somewhat tarnished in that while he has claimed that he suffered repeated injuries to his feet while on active duty, the service medical treatment records are negative for any treatment of bilateral foot disabilities.  Moreover, when the appellant was asked to assist the VA in obtaining private medical records purportedly showing that the appellant had continuous treatment of the feet after service, the appellant refused to cooperate with the VA in obtaining those records.  The Board acknowledges that the appellant can report that he may have experienced foot pain and standing limitations over the years since service.  However, the matter at hand involves complex medical assessments that require medical expertise.  See Jandreau.  Neither the appellant nor his friends are competent to provide more than simple medical observations.  They are not competent to provide complex medical opinions regarding the etiology of the claimed disorder.  See Barr.  Thus, the lay assertions are not competent or sufficient. 

In determining whether service connection is warranted, the VA must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case service connection must be denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, competent and probative medical evidence that relates the appellant's current bilateral foot disability, first shown many years after service, with the appellant's military service and an incident therein, has not been presented.  Therefore, after reviewing the appellant's claims folder, the Board finds that the record is without sufficient competent evidence showing that the purported disability in question became manifest or otherwise originated during his active duty service.  Moreover, the record does not show the purported disorder is etiologically related to his military service or any incident therein.  The provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable, and the claim must be denied.  


ORDER

Entitlement to service connection for a bilateral foot disability is denied.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


